PER CURIAM.
An interlocutory appeal was filed in this cause on March 12, 1969, under Article V, Section 4(2), Florida Constitution (1968), F.S.A.
After careful review of the briefs and arguments arising thereunder, we conclude that the appeal is premature and should not be considered by this Court prior to final disposition of the cause in Circuit Court, Fourth Judicial Circuit, Duval County.
By declining to accept jurisdiction, we do not intend to intimate any opinion regarding either the issues presented on appeal to this Court, or the issues currently pending below.
The appeal is dismissed.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and CARLTON, JJ., concur.